DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 04/21/2021 are acknowledged and have been considered. 

Status of Claims
	Claims 1-11 are pending in the application; claims 3-4, 6, and 8-10 were previously withdrawn. 
	As of the amendments filed 04/21/2021, claim 1 is amended and claim 11 is newly added. 
	Claims 1-2, 5, 7, and 11 are under examination. 

Claim Interpretation
	An interview with Applicant’s representative was held on 04/15/2021. During the interview, it was determined that Examiner was previously interpreting claim 2 in a different manner than intended by Applicant. Previously, Examiner was interpreting this claim to be referring to typing using a touch interface, or a feature similar to a virtual keyboard. Conversely, Applicant explained during the interview that the claim is instead intended to recite a switch for the purpose of turning on/off the touch functionality. Examiner has been utilizing the latter interpretation during the process of updating the search in view of the amendments. 
	In light of the different interpretation, a newly introduced reference is being relied upon for the rejection of this claim. The finality of the present Office Action is proper nonetheless in view of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2008/0163131 A1, hereinafter "Hirai") in view of Luo et al. (US 2017/0017393 A1, hereinafter “Luo”).

Regarding claim 1, Hirai discloses: 
An ultrasound diagnosis apparatus capable of receiving an operation instruction via a touch panel ("touch screen 2 is an input device in which a user touches the display screen 21 having a predetermined size with his or her five fingers F1 to F5, for example, thereby allowing the user to instruct the computer device 3 connected to the touch screen 2 to execute a predetermined function" Hirai: [0080]), the apparatus comprising: 
a storage configured to store association information ("memory device 4 stores GUI component data" Hirai: [0082]) in which operation instructions are each assigned to a finger type ("predetermined function is assigned" Hirai: [0026]); and
processing circuitry ("computer device 3 typically includes at least a processor" Hirai: [0081]) configured to
detect coordinates of positions of fingers of one hand that are touching the touch panel ("finger position detecting section 32 detects a coordinate value indicating a position of each of the fingers F1 to F5 of the user, which are placed on the display screen 21 " Hirai: [0085]), 
identify a finger type of each of the fingers based on a comparison of the detected coordinates of the positions of the fingers with a positional relationship of the fingers ("finger identifying section 33 acquires the group of current position coordinate values acquired by the finger position detecting identifying finger types to which the current position coordinate values respectively correspond (step S34)" Hirai: [0093], Fig. 3). 
Although Hirai does not explicitly disclose an ultrasound diagnosis apparatus, the system taught by Hirai nonetheless anticipates the present invention, as it discloses each and every limitation of the elected claims. Furthermore, Hirai makes no mention that the invention would be unable to function with or be used in combination with a medical imaging device, such as an ultrasound apparatus. 
Hirai remains silent on: 
compare coordinates of a position of one of the fingers that is released from the touch panel and then touches the touch panel again with the detected positions of the fingers to identify finger type of the one finger, while other fingers remain on the touch panel, and
perform one of the operation instructions assigned to the finger type of the one finger based upon the association information when the one finger touches the touch panel again.
However, in a similar invention in the same field of endeavor, Luo teaches a method for controlling interactive objects from a touchpad of a computerized device (Title), which includes a missing finger detection algorithm ([0169]): 
compare coordinates of a position of one of the fingers ("system may also calculate the finger touch coordinates (xi, yi), where i=0, 1, 2, 3, 4 for each finger" Luo: [0159]) that is released from the touch panel and then touches the touch panel again with the detected positions of the fingers to identify finger type of the one finger ("the missing finger "i" may be identified by using the previous algorithm or other methods" Luo: [0181]), while other fingers remain on the touch panel ("If one finds, for example, that touchIDo,(t-1)=touchIDt0 and touchID3,(t-1)=touchIDt1 and touchID4,(t-1)=touchIDt2, then one may tell from the current data set at time "t" that; (xto, yto, touchIDt0) belongs to finger 0, and (xt1, yt1, t1) belongs to finger F3, and (xt2, yt2, touchIDt2) belongs to figure F4. Then one may further determine that fingers F1 and F2 are missing, i.e. likely elevated from the touchpad. The positions of various combinations of other fingers may also be analyzed by the same methods" Luo: [0173]), and
perform one of the operation instructions assigned to the finger type of the one finger based upon the association information when the one finger touches the touch panel again ([See workflow diagram of Fig. 26, which teaches this limitation.]; "system may optionally change the displayed appearance of the graphical representation of the struck or tapped virtual key or other control region, often back to either its original appearance" Luo: [0229]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface system disclosed by Hirai, by including the method for controlling interactive objects from a touchpad of a computerized device as taught by Luo. One of ordinary skill in the art would have been motivated to make this modification because it allows "the computerized system to predict the location of finger F1 even when direct real-time finger F1 touch-point location data is absent because finger F1 is hovering above the touchpad without making touch contact with the touchpad" (Luo: [0266]). 

	Regarding claim 7, the combination of Hirai and Luo discloses: 
The ultrasound diagnosis apparatus of claim 1, as described above. 
	Hirai further discloses: 
wherein the processing circuitry is further configured to display the association information on a display ("a display controlling section for displaying the GUI image generated by the image generating section on a display screen" Hirai: [0005]).

Regarding claim 11, the combination of Hirai and Luo discloses: 

	Hirai further discloses: 
wherein the processing circuitry ("computer device 3 typically includes at least a processor" Hirai: [0081]) is further configured to: 
identify the finger type of a finger that has touched any position on the touch panel ("contact finger determining section for determining a finger type the user uses to contact the operation surface" Hirai: [0019]), and
perform one of the operation instructions associated with the finger type identified based on the association information ("specifies the GUI component assigned to the fingertip corresponding to the finger type; and a function executing section for executing a function assigned to the GUI component which is specified by the contact finger determining section" Hirai: [0019]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Luo, further in view of Hou (US 2016/0034172 A1, hereinafter "Hou").

Regarding claim 2, the combination of Hirai and Luo discloses: 
The ultrasound diagnosis apparatus of claim 1, as described above. 
The combination of Hirai and Luo remains silent on: 
the operation instructions include a switch instruction for turning on and off touch typing operation, and
the processing circuitry is further configured to perform one of the operation instructions associated with the finger type identified based on the association information when the touch typing operation is turned on.

the operation instructions include a switch instruction for turning on and off touch typing operation ("user can turn on/off the touch function through the gesture operation" Hou: [0034]), and
the processing circuitry is further configured to perform one of the operation instructions associated with the finger type identified based on the association information when the touch typing operation is turned on ("when the touch device 100 is operated in the touch-on mode, the processing unit 130 provides the touch information, and transmits the touch information to a system processor of the touch device 100, such that an operating system (for example, Windows, Liux, Android, Mac, etc.) of the touch device 100 can execute a related function according to the touch information" Hou: [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface system disclosed by Hirai, by including the touch device and control method as taught by Hou. One of ordinary skill in the art would have been motivated to make this modification because "the user can turn on/off the touch function through the gesture operation, so as to improve usage convenience of the touch device" (Hou: [0024]). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Luo, further in view of Chiang et al. (US 2014/0121524 A1, hereinafter "Chiang").

Regarding claim 5, the combination of Hirai and Luo discloses: 
The ultrasound diagnosis apparatus of claim 1, as described above. 
The combination of Hirai and Luo remains silent on: 
wherein the processing circuitry is further configured to display a cursor on a display,

and when the finger type identified is associated with the move instruction, the processing circuitry move display position of the cursor according to movement of the finger.
However, in a similar invention in the same field of endeavor, Chiang teaches a tablet ultrasound system: 
wherein the processing circuitry is further configured to display a cursor on a display ("the user can obtain a cursor 607 (see FIG. 6B) by employing a double tap gesture (see, e.g., the double tap gesture 310; FIG. 3A) on the surface 105 of the touch screen display 104" Chiang: [0093]),
the operation instructions include a move instruction to move the cursor ("can move the cursor 607 by employing a drag gesture (see, e.g., the drag gesture 318; FIG. 3A) using one finger, such as the finger 610" Chiang: [0093]), 
and when the finger type identified is associated with the move instruction, the processing circuitry move display position of the cursor according to movement of the finger ("thereby moving the cursor 607 to a desired location on the touch screen display 104" Chiang: [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface system disclosed by Hirai, by including elements of the tablet ultrasound system as taught by Chiang. One of ordinary skill in the art would have been motivated to make this modification because "conventional medical ultrasound imaging equipment that employ such keyboards and/or knobs can be bulky, and therefore may not be amenable to portable use in hospital and/or field locations" (Chiang: [0004]). Therefore, it would be desirable to "utilize a tablet touchscreen display operative to control imaging and display operations without the need for using traditional keyboards or controls" (Chiang: Abstract).

Response to Arguments


Applicant’s arguments, filed 04/21/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Hirai in view of Luo.

	Applicant submits that paragraph [0098] of Hirai makes no mention of identifying one of the fingers removed from the touch panel and retouching the panel by comparison of the coordinates of the one finger with the other fingers or identifying a finger type of the one finger based upon such a comparison. Applicant further submits that there is no description of performing an operation associated with a finger type of the one finger by touching the panel again with the one finger. 
	Applicant submits that there is similarly no such description in paragraph [0158] of Hirai, and continues that there is no identification of a finger type based upon a comparison of one finger which is released from the touch panel and touches the panel again by comparison of the one finger with the detected positions of the other fingers. Applicant further submits that there is no description of performing an operation associated with a finger type of the one finger by touching the panel again. 

	In response, Examiner respectfully submits that the alleged deficiencies of Hirai with respect to claim 1 as described by Applicant are remedied by the inclusion of Luo. Luo teaches identifying one of the fingers removed from the touch panel ("the missing finger "i" may be identified by using the previous algorithm or other methods" Luo: [0181]; [In Luo’s invention, a missing finger is a finger that is missing from the touch panel, or in other words, removed from the touch panel. Thus, this describes identifying the finger that has been removed.]) and retouching the panel by comparison of the coordinates of the one finger with the other fingers or identifying a finger type of the one finger based upon such a comparison ("If one finds, for example, that touchIDo,(t-1)=touchIDt0 and touchID3,(t-1)=touchIDt1 and touchID4,(t-1)=touchIDt2, then one may tell from the current data set at time "t" that; (xto, yto, touchIDt0) belongs to finger 0, and (xt1, yt1, touchIDt1) belongs to finger F3, and (xt2, yt2, touchIDt2) one may further determine that fingers F1 and F2 are missing, i.e. likely elevated from the touchpad. The positions of various combinations of other fingers may also be analyzed by the same methods" Luo: [0173]; [This excerpt from Luo’s disclosure describes the process of identifying which finger(s) are missing or removed from the touch panel through a comparison with the other fingers. In this example, fingers F0, F3, and F4 are the fingers that remained on the touch panel.]). Luo also teaches performing an operation associated with a finger type of the one finger by touching the panel again with the one finger ([From Steps 2640-2660 of Fig. 26: “Determining that at least one finger is initially touching a first control region in accordance with the data and the model;” “Determining, using the model, that at least one finger of the user is positioned above but not touching a first control region of the touch pad;” “Determining that the at least one finger is subsequently touching the first control region in accordance with the data and the model.”]; "system may optionally change the displayed appearance of the graphical representation of the struck or tapped virtual key or other control region, often back to either its original appearance" Luo: [0229]; [This disclosure is an example of performing an operation based on the association information when the one finger touches the touch panel again.]). 

Applicant submits that it is clear that there is no disclosure or suggestion of the processing circuitry of claim 1 disclosed in Hirai, and further submits that there is further no such description in Chiang. Accordingly, Applicant submits that claim 1 is also patentable over a combination of Hirai and Chiang.

In response, Examiner respectfully submits that amended claim 1 is presently rejected under 35 U.S.C. 103 over Hirai in view of Luo. Examiner further respectfully submits that Chiang is not presently relied upon for the rejection of independent claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793